

	

		II 

		109th CONGRESS

		1st Session

		S. 462

		IN THE SENATE OF THE UNITED STATES

		

			February 18, 2005

			Ms. Snowe introduced the

			 following bill; which was read twice and referred to the

			 Committee on Environment and Public

			 Works

		

		A BILL

		To deauthorize the project for navigation,

		  Tenants Harbor, Maine.

	

	

		

			1.

			Tenants harbor, Maine

			The project for navigation,

			 Tenants Harbor, Maine, authorized by the first section of the Act of March 2,

			 1919 (40 Stat. 1275, chapter 95), is not

			 authorized after the date of enactment of this Act.

		

